              Case 1:19-cv-02773 Document 1-3 Filed 09/16/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

M.M.V., et al.,                                  )
                                                 )
                  Plaintiffs,                    )
                                                 )
v.                                               )
                                                 )
WILLIAM P. BARR, Attorney General of the         )
United States; et al.,                           )
                                                 )
Defendants.                                      )

                                      PROPOSED ORDER

      IT IS HEREBY ORDERED that the Plaintiffs’ motion for leave to proceed under
Pseudonyms is GRANTED.




                                           _________________________________

                                           UNITED STATES DISTRICT JUDGE




                                             1
